Per curiam.
This disciplinary proceeding stems from respondent Michael Anthony Glean’s conviction of murder and sentence of life imprisonment. Pursuant to Bar Rule 4-106, a special master was appointed by this Court who recommended acceptance of Glean’s petition for voluntary suspension wherein Glean admitted that his conviction violated Standard 66 (conviction of a felony shall be grounds for disbarment) of Bar Rule 4-102 (d). This Court accepted Glean’s petition pending termination of his appeal. In the Matter of Glean, 262 Ga. *757886 (427 SE2d 273) (1993). Glean’s conviction was affirmed in Glean v. State, 268 Ga. 260 (486 SE2d 172) (1997), thus terminating Glean’s criminal appeal for purposes of this disciplinary proceeding. See In the Matter of Stoner, 252 Ga. 397 (314 SE2d 214) (1984). Upon request by the State Bar, the special master held a hearing under Bar Rule 4-106 (f) (1) to determine whether the circumstances of the termination of the appeal indicate that Glean should be disbarred under Standard 66. Glean did not respond or appear at the hearing and, after finding that Glean violated Standard 66, the special master recommended that Glean be disbarred. The review panel concurred with the special master’s recommendations.
Decided September 14, 1998.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the record in this matter, we hereby adopt the recommendation of the special master and the review panel. Accordingly, we disbar Glean and order that his name be stricken from the roll of attorneys licensed to practice in this State. Glean is reminded of his duties under Bar Rule 4-219 (c) (1) and (2).

Disbarred.


All the Justices concur. Carley, J, disqualified.